         Case 1:20-cv-00306-N/A Document 2             Filed 09/17/20     Page 1 of 18



           IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

________________________________________________
                                                )
PACIFIC AMERICAN FISH COMPANY, INC.,            )
                                                )
                        Plaintiff,              )
                                                )
            v.                                  )                  Court No. 20-00306
                                                )
UNITED STATES OF AMERICA; OFFICE OF             )
THE UNITED STATES TRADE REPRESENTATIVE; )
ROBERT E. LIGHTHIZER, U.S. TRADE                )
REPRESENTATIVE; U.S. CUSTOMS & BORDER           )
PROTECTION; MARK A. MORGAN, ACTING              )
COMMISSIONER, U.S. CUSTOMS & BORDER             )
PROTECTION,                                     )
                                                )
                        Defendants.             )
________________________________________________)


                                         COMPLAINT

       Plaintiff, Pacific American Fish Company, Inc. (“PAFCO” or “Plaintiff”), by its counsel,

states the following claims against the Defendants, the United States of America; the Office of

the United States Trade Representative; Robert E. Lighthizer, U.S. Trade Representative; U.S.

Customs & Border Protection; and Mark A. Morgan, Acting Commissioner of U.S. Customs &

Border Protection:



I.     INTRODUCTION

1.     This action has been commenced to challenge Defendants’ unlawful imposition of ad

valorem tariffs on goods imported by plaintiff from the Peoples Republic of China pursuant to

Section 301 of the Trade Act of 1974, 19 U.S.C. § 2411 (“Trade Act”).




                                                1
         Case 1:20-cv-00306-N/A Document 2               Filed 09/17/20     Page 2 of 18



2.     The United States Trade Representative (“USTR”) conducted an investigation into

China’s unfair intellectual property policies and practices pursuant to Section 301 of the Trade

Act. Section 304 of the Trade Act, 19 U.S.C. § 2414, requires USTR to determine what action to

take, if any, within 12 months after initiation of the investigation. Within 12 months following

initiation of the investigation, USTR determined to impose import tariffs on goods from China

pursuant to Section 301(b) of the Trade Act on two groupings of tariff codes, commonly referred

to as “List 1” and “List 2.”

3.     USTR subsequently implemented tariffs on additional tariff codes, known as “List 3” and

“List 4A,” but failed to do so within 12 months after initiation of the investigation. Section 307

of the Trade Act, 19 U.S.C. § 2417, authorizes USTR to modify a prior valid action under

Section 301(b), but does not authorize USTR to impose additional tariffs not tied to the acts,

policies or practices that are the subject of the investigation. USTR’s determination to

implement tariffs on List 3 and List 4A was not a valid modification of its initial action because

it was not based on the acts, policies or practices covered by the investigation.

4.     The arbitrary manner in which Defendants implemented the List 3 and List 4 tariff

actions also violates the Administrative Procedure Act (“APA”). In implementing these tariff

actions, USTR: (1) failed to provide sufficient opportunity for comment; (2) failed to consider

relevant factors when making its decision; and (3) failed to connect the record facts to the

choices it made.

5.     Plaintiff submits that the Court should set aside Defendants’ actions as ultra vires and

otherwise contrary to law. Plaintiff also submits that the Court should order Defendants to

refund any duties paid by Plaintiff pursuant to List 3 and List 4A with interest, as authorized by

law.



                                                 2
          Case 1:20-cv-00306-N/A Document 2               Filed 09/17/20      Page 3 of 18




II.    PARTIES

6.     Plaintiff is an American importer of fish and seafood products subject to duties under List

3 and 4A.

7.     Defendant United States received the disputed tariffs and is the statutory defendant under

5 U.S.C. § 702 and 28 U.S.C. § 1581(i).

8.     USTR is an executive agency of the United States charged with investigating a foreign

country’s trade practices under Section 301 of the Trade Act and implementing “appropriate”

responses, subject to the direction of the President. USTR conducted the Section 301

investigation at issue and made numerous decisions regarding List 3 and List 4A.

9.     Ambassador Robert Lighthizer currently holds the position of USTR and serves as the

director of the Office of the USTR. In these capacities, he made numerous decisions regarding

List 3 and List 4A.

10.    Defendant U.S. Customs & Border Protection (“CBP”) is the agency that collects duties

on imports. CBP collected payments made by Plaintiff to account for the tariffs imposed by

USTR under List 3 and List 4A.

11.    Defendant Mark A. Morgan is the Acting Commissioner of CBP. In this capacity, he

oversees CBP’s collection of duties paid by Plaintiff under List 3 and List 4A.



III.   JURISDICTIONAL STATEMENT

12.    The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1581(i)(1)(B), which

confers “exclusive jurisdiction” upon the Court over “any civil action commenced against the

United States, its agencies, or its officers, that arises out of any law of the United States



                                                   3
          Case 1:20-cv-00306-N/A Document 2               Filed 09/17/20       Page 4 of 18



providing for . . . tariffs, duties, fees, or other taxes on the importation of merchandise for

reasons other than the raising of revenue.”

13.    The instant lawsuit contests action taken by Defendants that resulted in the issuance of

List 3 and 4A, and the imposition of tariffs thereunder. Notice of Modification of Section 301

Action: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 83 Fed. Reg. 47974 (Sept. 21, 2018) (List 3); Notice of Modification

of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 84 Fed. Reg. 43304 (Aug. 20, 2019) (List 4A). Because

these actions provide for tariffs on the importation of merchandise for reasons other than the

raising of revenue, this Court has exclusive jurisdiction over this lawsuit.



IV.    PLAINTIFF’S STANDING

14.    Plaintiff is an American importer of fish and seafood products from China, among other

countries. Plaintiff is “adversely affected or aggrieved by agency action within the meaning of”

the APA. 5 U.S.C. § 702. Standing, in turn, is conferred by 28 U.S.C. § 2631(i), which provides

that “{a}ny civil action of which the Court of International Trade has jurisdiction . . . may be

commenced in the court by any person adversely affected or aggrieved by agency action within

the meaning of Section 702 of title 5.”

15.    Tariffs imposed by Defendants pursuant to List 3 and List 4A adversely affected and

aggrieved Plaintiff because it has been compelled to pay these unlawful duties. Accordingly,

Plaintiff has standing to pursue this cause of action.



V.     TIMELINESS OF THIS ACTION



                                                   4
         Case 1:20-cv-00306-N/A Document 2              Filed 09/17/20     Page 5 of 18



16.    The statute instructs that a plaintiff must commence an action under 28 U.S.C. §

1581(i)(1)(B) “within two years after the cause of action first accrues.” 28 U.S.C. § 2636(i).

17.    The instant lawsuit contests action taken by Defendants that resulted in the issuance of

List 3 and 4A, and the imposition of tariffs thereunder. Notice of Modification of Section 301

Action: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 83 Fed. Reg. 47974 (Sept. 21, 2018) (List 3); Notice of Modification

of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 84 Fed. Reg. 43304 (Aug. 20, 2019) (List 4A). Plaintiffs’

claims accrued at the earliest on September 21, 2018, when USTR published notice of List 3 in

the Federal Register. Plaintiffs accordingly have commenced this action in a timely manner.



VI.    STATEMENT OF FACTS

       A.      Relevant Law

18.    Section 301 of the Trade Act authorizes USTR to investigate a foreign country’s trade

practices. If the investigation reveals an “unreasonable or discriminatory” practice, USTR may

take “appropriate” action, such as imposing tariffs on imports from the country that administered

the unfair practice. 19 U.S.C § 2411(b), (c)(1)(B).

19.    Section 304 of the Trade Act requires USTR to determine what action to take, if any,

within 12 months after the initiation of the underlying investigation. Id. § 2414(a)(1)(B), (2)(B).

20.    Section 307 of the Trade Act allows USTR to “modify or terminate” an action taken

pursuant to Section 301 of the Trade Act either when the “burden or restriction on United States

commerce” imposed by the investigated foreign country’s practice has “increased or decreased”

or when the action “is no longer appropriate.” Id. § 2417(a)(1)(B), (C).



                                                 5
         Case 1:20-cv-00306-N/A Document 2               Filed 09/17/20     Page 6 of 18




       B.      Procedural History

21.    On August 14, 2017, the President directed Ambassador Lighthizer to consider initiating

a targeted investigation pursuant to Section 301(b) of the Trade Act concerning China’s laws,

policies, practices, and actions related to intellectual property, innovation, and technology.

Addressing China’s Laws, Policies, Practices, and Actions Related to Intellectual Property,

Innovation, and Technology, 82 Fed. Reg. 39007 (Aug. 17, 2017). According to the President,

certain Chinese “laws, policies, practices, and actions” on intellectual property, innovation, and

technology “may inhibit United States exports, deprive United States citizens of fair

remuneration for their innovations, divert American jobs to workers in China, contribute to our

trade deficit with China, and otherwise undermine American manufacturing, services, and

innovation.” Id.

22.    On August 18, 2017, USTR initiated an investigation into “whether acts, policies, and

practices of the Government of China related to technology transfer, intellectual property, and

innovation are actionable under [Section 301(b) of] the Trade Act.” Initiation of Section 301

Investigation; Hearing; and Request for Public Comments: China’s Acts, Policies, and Practices

Related to Technology Transfer, Intellectual Property, and Innovation, 82 Fed. Reg. 40213

(Aug. 24, 2017).

23.    On March 22, 2018, USTR released a report announcing the results of its investigation.

Office of the United States Trade Representative, Findings of the Investigation Into China’s

Acts, Policies, And Practices Related to Technology Transfer, Intellectual Property, and

Innovation Under Section 301 of The Trade Act of 1974 (Mar. 22, 2018), available at

https://ustr.gov/sites/default/files/Section%20301%20FINAL.PDF. USTR found that certain



                                                  6
         Case 1:20-cv-00306-N/A Document 2              Filed 09/17/20      Page 7 of 18



“acts, policies, and practices of the Chinese government related to technology transfer,

intellectual property, and innovation are unreasonable or discriminatory and burden or restrict

U.S. commerce.” Id. at 17.

24.    USTR also published a “Fact Sheet” stating that “[a]n interagency team of subject matter

experts and economists estimate that China’s policies result in harm to the U.S. economy of at

least $50 billion per year.” Office of the United States Trade Representative, Section 301 Fact

Sheet (Mar. 22, 2018), available at https://ustr.gov/about-us/policy-offices/press-office/fact-

sheets/2018/march/Section-301-fact-sheet. USTR also indicated that, consistent with a directive

from the President, it would “propose additional tariffs” of 25% ad valorem “on certain products

of China, with an annual trade value commensurate with the harm caused to the U.S. economy

resulting from China’s unfair policies.” Id.; see also Actions by the United States Related to the

Section 301 Investigation of China’s Laws, Policies, Practices, or Actions Related to Technology

Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 13099 (Mar. 27, 2018).

25.    On April 6, 2018, USTR published notice of its intent to impose “an additional duty of 25

percent on a list of products of Chinese origin.” Notice of Determination and Request for Public

Comment Concerning Proposed Determination of Action Pursuant to Section 301: China’s Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation,

83 Fed. Reg. 14906, 14907 (April 6, 2018). The products on the proposed list covered 1,333

tariff subheadings with a total value of “approximately $50 billion in terms of estimated annual

trade value for calendar year 2018.” Id. at 14907. USTR explained that it chose $50 billion

because that amount was “commensurate with an economic analysis of the harm caused by

China’s unreasonable technology transfer policies to the U.S. economy, as covered by USTR’s

Section 301 investigation.” Office of the United States Trade Representative, Under Section 301



                                                 7
          Case 1:20-cv-00306-N/A Document 2             Filed 09/17/20     Page 8 of 18



Action, USTR Releases Proposed Tariff List on Chinese Products (April 3, 2018), available at

https://ustr.gov/about-us/policy-offices/press-office/press-releases/2018/april/undersection-301-

action-ustr.

26.    On June 20, 2018, USTR published notice of its final list of products subject to an

additional duty of 25% ad valorem, a list commonly known as “List 1.” Notice of Action and

Request for Public Comment Concerning Proposed Determination of Action Pursuant to Section

301: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 83 Fed. Reg. 28710 (June 20, 2018).

27.    On August 16, 2018, USTR published notice of the final list of products subject to an

additional duty of 25% ad valorem in List 2, comprising “279 tariff subheadings” whose “annual

trade value . . . remains approximately $16 billion.” Notice of Action Pursuant to Section 301:

China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 83 Fed. Reg. 40823, 40823-24 (Aug. 16, 2018).

28.    China promptly threatened to impose retaliatory duties on the same value of imports from

the United States. On June 18, 2018, the President formally directed USTR to consider whether

the United States should impose additional duties on products from China with an estimated

trade value of $200 billion. The President acknowledged that China’s threatened retaliatory

“tariffs on $50 billion worth of United States exports” motivated his decision. The White House,

Statement from the President Regarding Trade with China (June 18, 2018), available at

https://www.whitehouse.gov/briefings-statements/statement-president-regarding-tradechina-

2/ (“This latest action by China clearly indicates its determination to keep the United

States at a permanent and unfair disadvantage, which is reflected in our massive $376

billion trade imbalance in goods. This is unacceptable.”).



                                                 8
         Case 1:20-cv-00306-N/A Document 2               Filed 09/17/20     Page 9 of 18



29.    Acknowledging the purpose of the President’s directive, USTR stated that it would

design the newly proposed duties to address China’s threatened retaliatory measures, rather than

the harms identified in its Section 301 investigation. Office of the United States Trade

Representative, USTR Robert Lighthizer Statement on the President’s Additional China Trade

Action (June 18, 2018), available at https://ustr.gov/aboutus/policy-offices/press-office/press-

releases/2018/june/ustr-robert-lighthizer-statement-0 (explaining that, although Lists 1 and 2

“were proportionate and responsive to forced technology transfer and intellectual property theft

by the Chinese” identified in the Section 301 investigation, the proposed duties for a third list of

products were necessary to respond to the retaliatory and “unjustified tariffs” that China may

impose to target “U.S. workers, farmers, ranchers, and businesses”).

30.    China retaliated by imposing 25% ad valorem tariffs on $50 billion in U.S. goods

implemented in two stages of $34 billion and $16 billion on the same dates the United States

began collecting its own 25% tariffs under List 1 (July 6, 2018) and List 2 (August 23, 2018).

31.    Shortly thereafter, USTR published notice of its proposal to “modify the action in this

investigation by maintaining the original $34 billion action and the proposed $16 billion

action, and by taking a further, supplemental action” in the form of “an additional 10 percent ad

valorem duty on [a list of] products [from] China with an annual trade value of approximately

$200 billion.” Request for Comments Concerning Proposed Modification of Action Pursuant to

Section 301: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 83 Fed. Reg. 33608, 33608 (July 17, 2018). USTR initially set a

schedule with a deadline of August 17, 2018 for initial comments; August 20-23, 2018 for a

public hearing; and August 30, 2018 for rebuttal comments.




                                                  9
         Case 1:20-cv-00306-N/A Document 2                Filed 09/17/20     Page 10 of 18



32.    In its notice, USTR confirmed that it had relied on China’s decision to impose

“retaliatory duties” as the primary basis for its proposed action. Id. at 33609 (noting “China’s

response to the $50 billion action announced in the investigation and its refusal to change its

acts, policies, and practices”). USTR explicitly tied the $200 billion in its proposed action to the

level of retaliatory duties imposed by China on U.S. imports, noting that “action at this level is

appropriate in light of the level of China’s announced retaliatory action ($50 billion) and the

level of Chinese goods imported into the United States ($505 billion in 2017).” Id. USTR also

noted that because “China’s retaliatory action covers a substantial percentage of U.S. goods

exported to China ($130 billion in 2017),” “the level of the U.S. supplemental action must cover

a substantial percentage of Chinese imports.” Id. Although it pointed to China’s retaliatory

measures, USTR did not identify any increased burdens or restrictions on U.S. commerce

resulting from the unfair practices that USTR had investigated.

33.    On August 1, 2018, Ambassador Lighthizer announced that, in light of China’s

retaliatory duties, USTR would propose to increase the additional duty from 10% to 25% ad

valorem. Rather than addressing the practices that USTR investigated pursuant to Section 301 of

the Trade Act, he stated that China “[r]egrettably . . . has illegally retaliated against U.S.

workers, farmers, ranchers and businesses.” Office of the United States Trade Representative,

Statement by U.S. Trade Representative Robert Lighthizer on Section 301 Action (Aug. 1, 2018),

available at https://ustr.gov/about-us/policy-offices/pressoffice/press-

releases/2018/august/statement-us-trade-representative.

34.    On August 7, 2018, USTR formally proposed “raising the level of the additional duty in

the proposed supplemental action from 10 percent to 25 percent.” Extension of Public Comment

Period Concerning Proposed Modification of Action Pursuant to Section 301: China’s Acts,



                                                  10
         Case 1:20-cv-00306-N/A Document 2               Filed 09/17/20      Page 11 of 18



Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation,

83 Fed. Reg. 38760, 38760 (Aug. 7, 2018). USTR also set new dates for a public hearing over

six days ending on August 27, 2018. See id.; see also Office of the United States Trade

Representative, Public Hearings on Proposed Section 301 Tariff List (Aug. 17, 2018) (modifying

hearing schedule), available at https://ustr.gov/about-us/policyoffices/press-office/press-

releases/2018/august/publichearings-proposed-section-301.

35.    At the same time, USTR adjusted the deadlines for the submission of written comments,

setting September 6, 2018 (less than a month later) as the new deadline for both initial and

rebuttal comments from the public. 83 Fed. Reg. at 38761. That adjustment, deviating from its

past practices, prevented both USTR and the public from considering initial comments at the

hearing, and left insufficient time for interested parties to review and respond to the initial

comments filed by other parties. USTR also limited each hearing participant to five minutes.

Docket No. USTR-2018-0026, https://beta.regulations.gov/document/USTR-2018-0026-0001.

Approximately 350 witnesses appeared at the six-day hearing, and over 6000 public comments

were submitted. Id.

36.    A few days after receiving final comments from the public, the President announced that

he had directed USTR “to proceed with placing additional tariffs on roughly $200 billion of

imports from China.” The White House, Statement from the President (Sept. 17, 2018)

https://www.whitehouse.gov/briefings-statements/statementfrom-the-president-4/. Once again,

the President made clear that China’s response to the $50 billion tariff action (i.e., List 1 and List

2 duties) motivated his decision, and he immediately promised to proceed with “phase three” of

the plan, which was an additional $267 billion tariff action, “if China takes retaliatory action

against our farmers or other industries.” Id.



                                                  11
        Case 1:20-cv-00306-N/A Document 2              Filed 09/17/20    Page 12 of 18



37.    Following the President’s announcement, USTR published notice of the final list of

products subject to an additional duty, a list commonly known as “List 3.” 83 Fed. Reg. at

47974. USTR imposed a 10% ad valorem tariff that was set to rise automatically to 25% on

January 1, 2019. Id. USTR determined that the List 3 duties would apply to all listed products

that enter the United States from China on or after September 24, 2018. Id. USTR did not

respond to any of the over 6000 comments that it received or any of the testimony provided by

roughly 350 witnesses. As legal support for its action, USTR for the first time cited Section

307(a)(1)(B) of the Trade Act.

38.    For several months, China and the United States attempted to resolve their differences

through negotiations. Based on the progress made with China in those negotiations, the

Administration announced in December 2018 and in February 2019, that it would delay the

scheduled increase in the List 3 duty rate from 10 to 25%. Notice of Modification of Section 301

Action: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 83 Fed. Reg. 65198 (Dec. 19, 2018); Notice of Modification of Section

301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 84 Fed. Reg. 7966 (Mar. 5, 2019).

39.    In May 2019, when the negotiations collapsed, USTR announced its intent to raise the

tariff rate on List 3 goods to 25%, effective either May 10, 2019 or June 1, 2019, depending on

the day of export. See Notice of Modification of Section 301 Action: China's Acts, Policies, and

Practices Related to Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg.

20459 (May 9, 2019); see also Implementing Modification to Section 301 Action: China’s Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation,

84 Fed. Reg. 21892 (May 15, 2019). The notice cited China’s decision to “retreat from specific



                                                12
        Case 1:20-cv-00306-N/A Document 2              Filed 09/17/20     Page 13 of 18



commitments agreed to in earlier rounds” of negotiations as the basis for the increase in the duty

rate. 84 Fed. Reg. at 20459. Unlike the past imposition of new tariffs, USTR did not seek public

comment but rather simply announced that the increase would occur.

40.    The duties imposed on products covered by List 3 remain in effect as of the date of this

Complaint, with the exception of a limited number of products for which USTR granted

exclusions from the duties. See, e.g., Notice of Product Exclusion Extensions: China’s

Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 85 Fed. Reg. 48600 (Aug. 11, 2020).

41.    On May 17, 2019, USTR announced its intent to proceed with List 4 covering even more

products subject to additional duties. Under USTR’s proposal, List 4 would impose an

additional duty of 25% ad valorem on products worth $300 billion. Request for Comments

Concerning Proposed Modification of Action Pursuant to Section 301: China's Acts, Policies,

and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 84 Fed.

Reg. 22564, 22564 (May 17, 2019). USTR explained that its decision was motivated by China’s

“retreat[] from specific commitments made in previous [negotiating] rounds [and]

announce[ment of] further retaliatory action against U.S. commerce.” Id.

42.    USTR invited the public to comment on proposed List 4 and participate in a hearing. Id.

Nearly 3,000 comments public comments were submitted. Docket No. USTR-2019-0004,

https://beta.regulations.gov/document/USTR-2019-0004-0001. The timeline for participation in

the hearing left little room for meaningful input as USTR required witnesses to submit drafts of

their testimony by June 10, 2019, seven days before the deadline for fully developed written

comments, and limited witnesses to five minutes of testimony at the hearing.

43.    On August 20, 2019, USTR issued a final notice adopting List 4 in two tranches. Notice



                                                13
         Case 1:20-cv-00306-N/A Document 2               Filed 09/17/20      Page 14 of 18



of Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to

Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 43304 (Aug. 20,

2019). List 4A would impose a 10% ad valorem duty on goods worth roughly $120

billion, effective September 1, 2019. Id. at 43304. List 4B would impose a 10% ad valorem

duty on the remaining goods (with limited exclusions “based on health, safety, national security,

and other factors”), effective December 15, 2019. Id. at 43305. Once again, USTR did not

address any of the nearly 3,000 comments submitted or any of the testimony provided by

witnesses, other than to assert that its determination “takes account of the public comments and

the testimony.” Id.

44.     As legal support for its action, USTR again cited Section 307(a)(1)(B) and (C) of the

Trade Act and pointed to “China’s subsequent defensive actions taken to maintain those unfair

acts, policies, and practices as determined in that investigation,” including retaliatory tariffs on

U.S. imports, retreating from commitments during negotiations, and devaluing its currency as a

basis for this decision. Id.

45.     On August 30, 2019, USTR published notice of its decision to increase the tariff rate

applicable to goods covered by List 4A and List 4B from 10% to 15%. Notice of Modification of

Section 301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 84 Fed. Reg. 45821 (Aug. 30, 2019). USTR explained

that it increased the tariff rate because, shortly after it finalized List 4A and List 4B, “China

responded by announcing further tariffs on U.S. goods.” Id. at 45822. USTR once again cited to

China’s retreat from its negotiation commitments and devaluation of its currency as grounds for

its action.

46.     On December 18, 2019, as a result of successfully negotiating a limited trade deal with



                                                  14
         Case 1:20-cv-00306-N/A Document 2               Filed 09/17/20     Page 15 of 18



China, USTR published notice that it would “suspend indefinitely the imposition of additional

duties of 15 percent on products of China covered by” List 4B. Notice of Modification of Section

301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 84 Fed. Reg. 69447, 69447 (Dec. 18, 2019). USTR also stated its

intent to reduce the tariff rate applicable to products covered by List 4A, id., an action that

ultimately became effective on February 14, 2020, when USTR halved the applicable duty rate,

Notice of Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to

Technology Transfer, Intellectual Property, and Innovation, 85 Fed. Reg. 3741 (Jan. 22, 2020).

47.    In the months that followed, the United States and China implemented the trade deal that

was negotiated near the end of 2019. Office of the United States Trade Representative, United

States and China Reach Phase One Trade Agreement (Dec. 13, 2019), https://ustr.gov/about-

us/policy-offices/press-office/pressreleases/2019/december/united-states-and-china-reach.

48.    The duties imposed on products covered by List 4A remain in effect as of the date of this

Complaint.



VII.   STATEMENT OF CLAIMS

       Count 1: Plaintiff is Entitled to a Declaratory Judgment that the Actions of
       Defendants that Resulted in the Issuance of Lists 3 and 4A and the Imposition of
       Tariffs on Plaintiff’s Goods Were Contrary to Law.

49.    Paragraphs 1 through 48 are hereby incorporated by reference.

50.    The Declaratory Judgment Act authorizes any court of the United States to “declare the

rights and other legal relations of any interested party seeking such declaration, whether or not

further relief is or could be sought.” 28 U.S.C. § 2201(a). This Court has the authority to issue

declaratory judgments. 28 U.S.C. § 2643(c)(1).



                                                  15
         Case 1:20-cv-00306-N/A Document 2              Filed 09/17/20      Page 16 of 18



51.    The Trade Act of 1974 does not authorize the actions taken by Defendants that resulted in

the List 3 and 4A tariffs. Pursuant to Section 301 of the Trade Act, USTR may impose tariffs

when it determines that “an act, policy, or practice of a foreign country is unreasonable or

discriminatory and burdens or restricts United States commerce, and action by the United States

is appropriate.” 19 U.S.C. § 2411(b). USTR failed to predicate its action giving rise to Lists 3

and 4A on any such determination.

52.    If USTR concludes upon investigation that a foreign country maintains an unfair trade

practice, Section 304 of the Trade Act requires USTR to “determine what action, if any,” to take

within “12 months after the date on which the investigation is initiated.” 19 U.S.C. §

2414(a)(1)(B), (2)(B). USTR’s action giving rise to List 3 occurred in September 2018, and its

action giving rise to List 4A occurred in August 2019. These dates are over a year after USTR

initiated the Section 301 investigation on August 18, 2017.

53.    Section 307 of the Trade Act authorizes USTR to “modify or terminate” an action taken

pursuant to Section 301(b) of the Trade Act when the burden imposed on U.S. commerce from

the foreign country’s investigated unfair acts, policies, or practices increases or decreases. 19

U.S.C. § 2417(a)(1)(B). Section 307 of the Trade Act, however, does not permit Defendants to

increase tariffs for reasons unrelated to the acts, policies, or practices that USTR investigated

pursuant to Section 301 of the Trade Act.

54.    Section 307 of the Trade Act also authorizes USTR to “modify or terminate” an action

taken pursuant to Section 301(b) of the Trade Act if the initial action taken by USTR “is no

longer appropriate.” 19 U.S.C. § 2417(a)(1)(C). Section 307 of the Trade Act does not authorize

Defendants to increase tariff actions that are no longer “appropriate,” but rather only to delay,

taper, or terminate such actions.



                                                 16
         Case 1:20-cv-00306-N/A Document 2               Filed 09/17/20     Page 17 of 18



55.     Plaintiffs are therefore entitled to a declaratory judgment that Defendants’ actions that

resulted in the issuance of Lists 3 and 4A are ultra vires and contrary to law.



        Count 2: Defendants Violated the Administrative Procedures Act Through
        Arbitrary, Capricious and Unlawful Decision-Making Processes that Resulted in
        the Issuance of Lists 3 and 4A and the Imposition of Tariffs on Plaintiff’s Goods.

56.     Paragraphs 1 through 48 are incorporated by reference

57.     The APA authorizes the Court to hold unlawful and set aside agency action that is: “(A)

arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; (B)

contrary to constitutional right, power, privilege, or immunity; (C) in excess of statutory

jurisdiction, authority, or limitations, or short of statutory right; (D) without observance of

procedure required by law; [or] (E) unsupported by substantial evidence.” 5 U.S.C. § 706(2).

58.     Defendants exceeded their authority under the Trade Act in promulgating Lists 3 and 4A,

and therefore acted “not in accordance with the law” and “in excess of statutory . . . authority,”

for the reasons set forth in Count One.

59.     Defendants failed to offer any evidence for any asserted “increased burden” from China’s

intellectual property policies and practices that were the subject of USTR’s Section 301

investigation.

60.     Defendants also promulgated Lists 3 and 4A in an arbitrary and capricious manner

because they did not provide a sufficient opportunity for comment, failed to meaningfully

consider relevant factors when making their decisions, and failed to adequately explain their

rationale. Defendants’ arbitrary and capricious decision-making process resulted in the unlawful

imposition of tariffs on imports covered by Lists 3 and 4A, including goods imported by

Plaintiff.



                                                  17
        Case 1:20-cv-00306-N/A Document 2               Filed 09/17/20       Page 18 of 18



                               PRAYER FOR JUDGMENT AND RELIEF

       WHEREFORE, for the foregoing reasons, Plaintiff prays that this Court enter judgment

as follows:

       (1)    Declare that Defendants’ actions resulting in tariffs on products covered by List 3 and

              List 4A are unauthorized by, and contrary to, the Trade Act;

       (2)    Declare that Defendants arbitrarily and unlawfully promulgated List 3 and List 4A in

              violation of the APA;

       (3)    Vacate the List 3 and List 4A rulemakings;

       (4)    Order Defendants to refund, with interest, any duties paid by Plaintiff pursuant to List

              3 and List 4A;

       (5)    Permanently enjoin Defendants from applying List 3 and List 4A against Plaintiff and

              collecting any duties from Plaintiffs pursuant to List 3 and List 4A;

       (6)    Award Plaintiff its costs and reasonable attorney’s fees; and

       (7)    Award such other and further relief as this Court may deem appropriate.

                                              Respectfully submitted,

                                              /s/ Neil R. Ellis

                                              Neil R. Ellis

                                              Law Office of Neil Ellis PLLC
                                              5335 Wisconsin Avenue NW
                                              Suite 440
                                              Washington, DC 20015
                                              202-258-5421

                                              Counsel to Pacific American Fish Company, Inc.

                                              September 17, 2020




                                                18
